DECISION
The matter is before the Court on the appeal of Charles Mulcahy, a police officer in the Town of Tiverton, from the actions of a three member Hearing Committee imposing certain sanctions following the filing of a complaint by Alton H. Conn, Chief of Police of the Tiverton Police Department.
A briefing schedule was established by the Court. The defendant appellee's brief is in the nature of a Motion to Dismiss, alleging that the appellant's appeal was not filed within thirty days of the decision rendered on April 29, 1995 by the Hearing Committee, and thus he has failed to comply with the provisions of R.I.G.L. § 12-35-15 (b).
The file clearly indicates that the appellant's petition was date/filed on May 17, 1995 and thus complies with the statute.
Appellee's Motion to Dismiss is denied, and the appellee has until May 20, 1996 to file his brief on the merits.